Citation Nr: 0205841	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for psychophysiologic 
factors affecting physical condition superimposed on arterial 
hypertension with sinus tachycardia, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from March 1965 to March 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 1994 the appellant alleged that multiple 
disabilities, including allergies, a skin condition, 
hemorrhoids, urticaria, and arthritis, had been incurred 
secondary to his service-connected disability.  In June 1996 
the appellant alleged that he had a duodenal ulcer secondary 
to his service-connected disability.  These issues are 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The appellant's psychiatric disorder represents the major 
degree of his service-connected disability compared to his 
hypertension and sinus tachycardia.

2.  Prior to November 1996, only the earlier criteria for 
rating the appellant's psychiatric disorder are applicable.

3.  With respect to the period of time subsequent to November 
1996, the pre-November 1996 criteria for appellant's 
psychiatric disorder are more favorable to the appellant.

4.  The appellant's service-connected psychophysiologic 
factors affecting physical condition superimposed on arterial 
hypertension with sinus tachycardia renders him demonstrably 
unable to obtain or retain employment.



CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
psychophysiologic factors affecting physical condition 
superimposed on arterial hypertension with sinus tachycardia 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9411, 9501 (1996); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7014, 7101 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7010, 7101 (2001); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9440 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's blood pressure was recorded as 160/110 in 
September 1991, 150/100 in May 1995, 140/85 in August 1999, 
120/80 in December 1999, 140/88 in April 2000.

In a November 1982 decision by the Social Security 
Administration, the appellant was determined to have been 
disabled due to borderline schizophrenia in a schizoid 
personality since March 1978.

In October 1991 the appellant was examined by J. I. O., M.D., 
(Dr. I. O.) on a fee basis for VA.  The appellant was dressed 
with clean clothes.  He was not spontaneous.  He was coherent 
and relevant.  He was oriented to person and partially 
oriented to time and place.  He had depressive suicidal 
ideas.  His affect was dull.  He reported auditive and visual 
hallucinations with dead relatives.  He reacted in a childish 
manner.  His recent memory was poor.  He did not socialize.  
He was aggressive toward his family.  Dr. I. O. noted that 
the appellant was totally and permanently disabled.  The 
diagnosis was schizophrenia schizoaffective - chronic - 
severe.

In October 1992 the appellant was examined by Dr. I. O.  The 
appellant wore clean clothes.  He was coherent and relevant.  
He was oriented to person and partially oriented to time and 
space.  He had depressive suicidal ideas.  His affect was 
dull.  He reported auditive and visual hallucinations with 
dead people.  He occasionally reacted in a childish manner.  
His recent memory was poor.  He did not socialize.  He was 
aggressive toward his family.  Dr. I. O. noted that the 
appellant was totally and permanently disabled.  The 
diagnosis was schizophrenia, schizoaffective chronic/severe.

In November 1993 the appellant was examined by Dr. I. O.  The 
appellant was coherent and relevant.  He was oriented to 
person and partially oriented to time and space.  He had 
depressive suicidal ideas.  His affect was dull.  He reported 
auditive and visual hallucinations, especially of dead 
people.  His recent memory was poor.  He reported having no 
friends.  He was aggressive with his family.  Dr. I. O. noted 
that the appellant was totally and permanently disabled.  The 
diagnosis was schizophrenia - schizoaffective, chronic, 
severe.

At a November 1994 VA mental disorders examination, the 
examiner noted that the appellant had been diagnosed by Dr. 
I. O. with schizophrenia schizoaffective type.  The appellant 
was clean and adequately dressed and groomed.  He presented 
himself in a very sick manner, shaking and keeping no eye 
contact.  He was alert and oriented to person and place.  He 
made no efforts to answer questions, and he was not 
spontaneous in his responses.  The examiner noted that this 
contrasted greatly with reports describing the appellant's 
behavior during visits to the hospital, emergency room, or 
allergy clinic.  The examiner diagnosed psychological factors 
affecting physical condition, by record.  

At a December 1994 VA hypertension examination, the 
appellant's blood pressure was 120/80, 124/84, and 120/80.  
His medications consisted of Inderal and a diuretic.  There 
was no evidence of enlargement of the heart.  The apex beat 
was inside the midclavicular line.  An electrocardiogram 
showed sinus tachycardia but was otherwise normal.  The 
diagnosis was history of arterial hypertension under therapy.

In April 1995 the appellant was examined by Dr. I. O.  The 
appellant was oriented to person and partially oriented to 
time and space.  He had depressive suicidal ideas.  His 
affect was dull.  Psychomotor activity was accelerated.  
Judgment, reasoning, and abstraction were very poor.  The 
appellant's attention was superficial.  His concentration was 
very poor.  His memory was poor for all events.  He had 
auditive and visual hallucinations.  He was not spontaneous.  
He was coherent but irrelevant.  He did not socialize.  He 
was very aggressive with his family.  Dr. I. O. noted that 
the appellant was totally and permanently disabled.  The 
diagnosis was schizophrenia - schizoaffective, chronic, 
severe.

In April 1996 the appellant was examined by Dr. I. O.  The 
appellant was not spontaneous.  He was very aggressive with 
his family.  His psychomotor activity was accelerated.  His 
affect was dull.  He had visual and auditive hallucinations.  
His attention was superficial.  His concentration was very 
poor.  His memory was poor for all events.  His judgment, 
reasoning, and abstraction were very poor.  He had depressive 
and suicidal ideas.  He was coherent but irrelevant.  He was 
oriented to person and partially oriented in time and space.  
Dr. I. O. noted that the appellant was totally and 
permanently disabled.  The diagnosis was schizophrenia - 
schizoaffective-chronic, severe.

From April to May 1996 the appellant was evaluated 
psychiatrically by J. V. S., M.D. (Dr. V. S.).  The appellant 
reported auditory and visual hallucinations.  His hygiene was 
poor, and he was disheveled.  He was illogical.  He had 
persecutory delusions.  His mood was depressive and anxious.  
His affect was inappropriate to his thought content.  He was 
disoriented in time.  His memory was diminished.  His 
concentration, abstraction, judgment, and insight were poor.  
He reported insomnia.  Dr. V. S. stated that the appellant 
was not competent to carry on any kind of job.  Dr. V. S. 
also recommended that a guardian be appointed to manage the 
appellant's funds and that the appellant continue 
psychotherapy for the rest of his life.  The diagnosis was 
chronic paranoid schizophrenia.  The prognosis was very poor.

At a July 1996 VA mental disorders examination by three 
psychiatrists, the appellant's claims folder and hospital 
records were reviewed.  The appellant reported that he did 
not know anything and that he was persecuted by many 
individuals.  He was unemployed and reported that he spent 
the day looking to the stars.  He was uncooperative and 
provided no information nor complaints.  He was clean and 
adequately dressed and groomed.  He had reddened eyes and 
avoided eye contact.  He was very negativistic, avoidant, and 
uncooperative.  He did not respond adequately to questions 
and left the area.  The examiners deduced from the 
appellant's reported behavior during other evaluations and 
visits to clinics that he was capable of being alert, 
oriented times three, coherent, and cooperative.  The 
examiners stated that, due to appellant's clear voluntary 
behavior, the evaluation could not be complete and no 
diagnosis could be provided.

In January 1998 the appellant was examined by H. R. G., M.D., 
(Dr. R. G.) on a fee basis for VA.  The examiner noted 
constant irritability.  The appellant was always aggressive 
with his family, relatives, and neighbors.  He was restless 
and jumpy.  He suffered from chronic insomnia.  His affect 
was dull.  He had visual and auditive hallucinations.  His 
concentration was very poor.  He was coherent but irrelevant.  
The motor aspects of his conduct were severely affected.  His 
memory was poor for all events.  His judgment, reasoning, and 
abstraction were very poor.  He was oriented in person but 
only partially oriented in time and space.  The appellant did 
not socialize.  Dr. R. G. noted that the appellant was 
totally and permanently disabled.  The diagnosis was 
schizophrenia - schizoaffective, chronic, severe.

In June 1998 the appellant was examined by Dr. R. G.  The 
appellant was very aggressive with his family with constant 
irritability.  His affect was dull.  He had visual and 
auditive hallucinations.  His concentration was very poor.  
He was coherent but irrelevant.  The motor aspects of his 
conduct were severely affected.  His memory was poor for all 
events.  His judgment, reasoning, and abstraction were very 
poor.  He was oriented in person but only partially oriented 
in time and space.  He reported constant nightmares and 
severe insomnia.  The appellant did not socialize.  Dr. R. G. 
noted that the appellant was totally and permanently 
disabled.  The diagnosis was schizophrenia - schizoaffective, 
chronic, severe.

In January 1999 the appellant was examined Dr. R. G.  The 
examiner noted constant irritability.  The appellant was 
always aggressive with his family, relatives, and neighbors.  
He was restless and jumpy.  He suffered from chronic 
insomnia.  His affect was dull.  He had visual and auditive 
hallucinations.  His concentration was very poor.  He was 
coherent but irrelevant.  The motor aspects of his conduct 
were severely affected.  His memory was poor for all events.  
His judgment, reasoning, and abstraction were very poor.  He 
was oriented in person but only partially oriented in time 
and space.  The appellant did not socialize.  Dr. R. G. noted 
that the appellant was totally and permanently disabled.  The 
diagnosis was schizophrenia - schizoaffective, chronic, 
severe.

At a November 2000 mental disorders VA examination, it was 
reported that the appellant did not take his psychiatric 
medication as directed.  The examiner noted that the 
appellant's behavior showed strong voluntary components.  The 
appellant refused to answer questions and said that he just 
wanted to die.  He reported that he spent most of his time in 
bed.  He was adequately dressed and groomed.  The appellant 
was not specific in his answers because he instead complained 
about his physical problems.  He was not delusional and was 
not hallucinating.  There were no active suicidal ideas.  His 
affect was constricted.  His mood was depressed.  He was 
oriented.  The examiner believed that the appellant's memory 
and intellectual functioning were adequate.  The appellant's 
judgment was fair, but his insight was very poor.  The 
examiner ordered a field investigation.

A field investigation survey was conducted in January 2001.  
The appellant reported that he had been unemployed for 
twenty-five years.  One of the appellant's neighbors reported 
that he was a good person and that he conversed with them.  
The neighbor stated the appellant was usually at home and 
that he hired workers to paint his house and mow his lawn.  
Another neighbor stated that the appellant behaved normally 
and often performed various chores.  The appellant was not at 
home for the field investigation but reported for a 
subsequently scheduled interview.  He was clean and shaven.  
He stated that he spent his time pacing the house and did not 
interact with his neighbors or other people.  He did small 
chores at home.  He did not drive because of a recent episode 
of meningitis.  His spouse reported that he was depressed and 
did not socialize with anyone.  She added that he was 
forgetful.

In January 2001, following receipt of the field 
investigation, the VA psychiatrist diagnosed the appellant 
with dependent and histrionic personality features and a mood 
disorder (depressed) with somatization features.  She 
assigned a Global Assessment of Functioning (GAF) score of 
50-55.  She stated that the appellant showed chronic symptoms 
of depressive nature and a tendency to somatize.


Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West Supp. 2001).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a December 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the SSOC informed him of the information, and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, sufficient medical 
evidence was obtained to evaluate the appellant's claim.  
VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 66 Fed. Reg. 45630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  All identified 
records, including VA medical records, private medical 
records, and records from the Social Security Administration, 
have been obtained.  As for VA's duty to obtain any medical 
opinions, VA examinations of the appellant have been 
conducted.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  For the reasons discussed above, 
any "error" to the appellant resulting from this Board 
decision does not affect the merits of his claim or his 
substantive rights and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from November 
7, 1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the old regulations in a February 1996 
Statement of the Case and provided the rating criteria to the 
appellant.  The RO considered the new regulations in a 
December 2001 Supplemental Statement of the Case and provided 
the rating criteria.  Therefore, the appellant and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Prior to November 1996, psychological factors affecting a 
cardiovascular condition were evaluated under the general 
rating formula for psychoneurotic disorders.  38 C.F.R. § 
4.132, Diagnostic Code 9501 (1996).  The schedular criteria 
for 50, 70, and 100 percent ratings for psychoneurotic 
disorders were as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent 
or degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2001).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2001).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2001).

The appellant was assigned a GAF score of 50-55 in January 
2001.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The Board finds that, in this case, it is more favorable to 
rate the appellant's service connected PTSD under the old 
rating schedule.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor.  The Board 
concludes that the objective medical evidence shows 
disability that more nearly approximates that which warrants 
the assignment of a 100 percent disability rating.  See 
38 C.F.R. § 4.7 (2001).

The medical evidence regarding the severity of the 
appellant's psychiatric disability is ambiguous.  
Examinations by private physicians and VA fee basis 
physicians describe symptoms including hallucinations, 
incomplete orientation, and poor cognition.  VA mental 
disorder examinations have indicated a strong voluntary 
component in the appellant's symptoms.  However, the 
appellant has not worked since at least August 1994, when he 
filed his current claim.  At all of the examinations of the 
appellant, he demonstrated concern with his physical symptoms 
beyond what might be expected given the severity of those 
symptoms.  Because of his heightened concerns he has not been 
able to maintain employment.  Although he has presented as 
more focused when examined for his physical complaints than 
when examined specifically for his psychological symptoms, 
that reaction seems consistent with the nature of his 
psychiatric disorder.  The Board acknowledges that the 
appellant may exaggerate his psychological symptoms to some 
degree; however, the Board finds that, even discounting that 
part of the appellant's behavior that might be voluntary, his 
service-connected psychiatric disorder would render him 
"demonstrably unable to obtain or retain employment" as 
contemplated under the old rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Accordingly, resolving 
reasonable doubt in favor of the veteran, the evidence of 
record supports a grant of an increased rating of 100 percent 
for the appellant's service connected psychophysiologic 
factors affecting physical condition superimposed on arterial 
hypertension with sinus tachycardia.

As evident in its diagnosis, the appellant's service-
connected disability has both an organic component and a 
psychological component.  "When two diagnoses, one organic 
and the other psychological or psychoneurotic, are presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined . . 
. to represent the major degree of disability."  38 C.F.R. § 
4.132, Diagnostic Code 9411, Note (4) (1996).  Because the 
Board has determined that the appellant is entitled to a 100 
percent disability rating for his psychiatric disorder-the 
highest possible disability rating-it is unnecessary to 
determine whether the appellant would be entitled to a higher 
rating based on the physical manifestations of his 
disability, hypertension and sinus tachycardia.  Further, for 
hypertension, the highest disability rating available is 60 
percent and the highest disability rating for tachycardia is 
30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7014, 
7101 (1997); 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7101 
(2001).  Thus, the appellant's psychiatric symptoms are rated 
under the old mental disorders criteria as more severely 
disabling than his hypertension or tachycardia symptoms.  
Accordingly, his psychiatric symptoms represent the major 
degree of his service-connected disability.


ORDER

Entitlement to a 100 percent disability rating for 
psychophysiologic factors affecting physical condition 
superimposed on arterial hypertension with sinus tachycardia 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


